Fourth Court of Appeals
                                     San Antonio, Texas
                                           November 2, 2017

                                          No. 04-17-00648-CV

                                          Rudolph RESENDEZ,
                                                Appellant

                                                  v.

                         OFFICE OF THE ATTORNEY GENERAL,
                                      Appellee

                     From the 218th Judicial District Court, Karnes County, Texas
                                 Trial Court No. 15-10-00236-CVK
                             Honorable H. Paul Canales, Judge Presiding

                                            ORDER
     Extension of time to file the Clerk’s Record is this date NOTED. Time is extended to
November 15, 2017.


                                                         PER CURIAM
ATTESTED TO:        ____________________________
                    KEITH E. HOTTLE
                    Clerk of Court



         Denise Rodriguez
         District Clerk - Karnes County
         210 West Calvert, Suite 180
         Karnes City, TX 78118